El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Epifanio Colón, de Villalba, P. ít., presentó una solicitud de habeas corpus en la Corte de Distrito de Ponce, pidiendo que se 'le pusiera en libertad porque la prisión que sufría era ilegal, consistiendo la ilegalidad en que había sido con-denado por la Corte Municipal de Juana Díaz en virtud de un juicio celebrado en su ausencia.
Se expidió el auto. Se practicó prueba, y la corte de distrito finalmente desestimó la solicitud. El peticionario apeló entonces para ante este tribunal. El Fiscal del Supremo se adhirió al recurso.
De la prueba practicada resulta que Epifanio Colón fué condenado como autor de un delito de juegos prohibidos. La sentencia condenatoria, copiada en lo pertinente, dice así:
"En cuanto al acusado no compareciente Epifanio Colón, ha-biendo presentado el Policía Insular, Gustavo Alfaro una declaración jurada de que dicho acusado fué citado por él, se prosiguió la vista de la causa en cuanto a dicho acusado. Examinada la prueba de cargo, la corte lo declaró culpable del delito que se le imputa, y dictó sentencia contra él imponiéndole un mes de cárcel.”
*118Declarando bajo juramento el peticionario y contestando a preguntas del fiscal, se expresó así:
‘ ‘ Fiscal: P. ¿ Por qué usted no compareció a la Corte cuando lo citó el policía? — R. Estaba enfermo.
“P. ¿El policía lo citó? — R. Me citó ocho' días antes y estaba enfermo.
“P. Usted no avisó a la Corte que estaba enfermo? — R. Yo llevé el certificado del médico.
“P. ¿Después del juicio? — R. Después del juicio.
“P. ¿Usted no pidió que se transfiriera la fecba del juicio a la corte ? — R. Como yo no sabía nada de eso, me exigieron fiadores para hacer la apelación y yo puse los fiadores, pero no sé lo que pasó que ahora, después que estaba trabajando volvieron y me condujeron aquí. Yo con el certificado en el bolsillo. Se lo presenté al juez.
“P. ¿Pero usted nunca compareció a la corte a pedir que se transfiriera la celebración de su juicio» para otra fecha? — R. No, señor, si no me dijeron más nada.
“P. ¿Y cuando lo arrestaron usted no apeló? — R. Porque no me dejaron. x
“P. ¿Quién no lo dejó? — R. El marshal me echó por delante enseguida; no> me dejó ni atender a una venta que yo tenía.”
Es de sentirse que no se comprobara la forma en que el policía citó al acusado. Cuando se cita a una persona para que responda de un cargo, la ley requiere que se le notifique de ese cargo. Un simple aviso de un policía a un ciudadano para que comparezca en determinado día ante una corte de justicia, no sería en manera alguna suficiente para tramitar una causa criminal en ausencia de la persona así citada y dictar contra ella sentencia condenatoria. Yéase el artículo 24 del Código de Enjuiciamiento Criminal, Comp. 1911, pá-gina 1000.
Pero partiendo de la base de que el peticionario fue de-bidamente citado, aún así, opinamos que la sentencia dictada en su ausencia es enteramente nula.
Es cierto que el artículo 179 del Código de Enjuiciamiento *119Criminal dispone qne si se trata de nn misdemeanor podrá celebrarse el juicio sin qne se baile presente el acnsado, y qne el 311 del propio cnerpo legal prescribe qne la sentencia en nn caso de misdemeanor podrá pronunciarse en ansencia del acusado.
Pero tales artículos se refieren a las cortes de distrito en donde la cansa se inicia mediante acusación qne se lee al acnsado, de snerte qne cnando llega el trámite del jnicio y el del pronunciamiento de la sentencia, ya el acnsado ba sido notificado con copia de la acusación, ya conoce el cargo que se le baee y ya ba tenido oportunidad de formular las peticiones y alegaciones que autoriza la ley.
En la corte municipal el procedimiento es distinto. Se inicia la causa por una denuncia. Se cita al denunciado y generalmente el mismo día en que comparece se celebra el juicio, y el denunciado es condenado o absuelto. Por eso la ley, — artículo 29 del Código de Enjuiciamiento Criminal, tal como'quedó enmendado por la ley de 12 de marzo de 1903, página 43, y la de 12 de marzo de 1908, página 53, — expresa-mente dispone que “tanto la celebración del juicio como el acto de dictar sentencia se barán en presencia del acusado.” Se refiere el legislador al procedimiento en los juzgados de paz. que es el aplicable a las cortes municipales.
Parecida distinción existe en el Estado de California. Las secciones 1043 y 1193 del Código Penal de dicho Estado son iguales a los artículos 179 y 311 del nuestro que dejamos citados, y la sección 1434 que forma parte del título XI que trata de los procedimientos “in justices’ and police courts’f contiene la siguiente disposición: “el acusado debe bailarse personalmente presente antes de que pueda proseguirse el - juicio, ’ ’ similar a la contenida en el artículo 29 de nuestro código, aunque la del nuestro es más terminante y tiene mayor extensión.
Por virtud de lo expuesto debe revocarse la resolución *120recurrida y dictarse en su lugar otra decretando la libertad del peticionario.

Revocada la resolución recurrida y decretada la libertad del peticionario.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y HutcMson.